Citation Nr: 1003991	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-39 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left knee traumatic arthritis with limitation of motion.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1980 to March 
1981, from September 1981 to March 1982, and from September 
1983 to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2009.  A 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veteran underwent a VA examination in November 2005.  He 
was scheduled for another VA examination in April 2008.  His 
VA healthcare system records indicate that he did not appear 
for the examination.  He testified at his December 2009 
hearing that he received a phone call from VA about a week 
before the scheduled April 2008 examination stating that it 
had to be rescheduled.  Therefore, he had not appeared on the 
originally scheduled date.  He said he had called a number he 
was given by his doctor at a VA medical center to reschedule 
the examination.  He testified that he called 30 to 40 times 
and left recorded messages, but did not receive any response.  
The Veteran also indicated that his mailing address has not 
changed during the time period relevant to this appeal.

The Board finds that the Veteran has demonstrated good cause 
as to why he failed to appear for his scheduled VA 
examination.  38 C.F.R. § 3.655 (2009).  As good cause has 
been found, a remand is necessary to attempt to reschedule 
the VA examination.  If the Veteran fails to report for a 
scheduled examination without good cause, his claim will be 
decided based on the evidence of record, which may be 
insufficient to render a favorable decision.  38 C.F.R. § 
3.655(a), (b).

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran provide 
sufficient information, and, if 
necessary, authorization, to enable the 
RO to obtain any additional evidence, 
not already of record, which pertains 
to the claim for an increased 
evaluation for left knee traumatic 
arthritis with limitation of motion.  
Invite the Veteran to submit all 
pertinent evidence in his possession, 
and explain the types of evidence that 
it is his ultimate responsibility to 
submit.

2.	After all available records and/or responses 
from each contacted entity have been 
associated with the claims file, or the time 
period for the Veteran's response has expired, 
the RO should arrange for the Veteran to 
undergo a VA examination to evaluate his left 
knee.  The claims file, to include a complete 
copy of this Remand, must be made available to 
the examiner, and the report of the 
examination should include discussion of the 
Veteran's documented medical history and 
contentions regarding his left knee traumatic 
arthritis with limitation of motion.  All 
appropriate tests and studies and/or 
consultation(s) should be accomplished (with 
all findings made available to the examiner(s) 
prior to the completion of his or her report), 
and all clinical findings should be reported 
in detail.

3.	Thereafter, the Veteran's claim for an 
increased evaluation for the service-
connected left knee traumatic arthritis 
with limitation of motion should be 
readjudicated.  If the decision remains 
adverse to the Veteran, he and his 
representative must be provided with a 
Supplemental Statement of the Case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

